United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO & FIREARMS,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-322
Issued: September 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant filed a timely appeal of May 28, 2008 and June 30,
2009 decisions of the Office of Workers’ Compensation Programs denying his claim for a back
injury on May 10, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained a back injury on May 10, 2007 while in the
performance of duty.
FACTUAL HISTORY
On March 25, 2008 appellant, then a 48-year-old special agent, filed a traumatic injury
claim alleging that 10 months earlier, on May 10, 2007, he sustained a back injury when he was
shot with a taser during a training exercise. Donald G. Veal, Jr., the taser instructor, advised that
actual exposure to a taser device was an optional part of the training. Appellant agreed to

participate and received a five-second taser exposure. Mr. Neal noted that he did not report any
pain or injury after the exposure.
On April 1, 2008 the Office requested additional information, including a medical report
containing a diagnosis and a rationalized explanation as to how the diagnosed condition was
causally related to the May 10, 2007 taser incident. No such report was forthcoming.
By decision dated May 28, 2008, the Office denied appellant’s claim on the grounds that
there was no medical evidence establishing that he sustained a back injury on May 10, 2007 as
alleged.
On May 1, 2009 appellant requested reconsideration.
Appellant sought chiropractic treatment beginning August 8, 2007. In an August 28,
2007 patient questionnaire, he stated that he developed neck, shoulder and back pain earlier that
year. Appellant noted that his symptoms began during long drives.
On December 21, 2007 Dr. David A. Dengler, a chiropractor, noted that appellant was
under his care for injuries sustained in a November 28, 2007 motor vehicle accident while on
duty.1
On June 22, 2008 Dr. Barry R. Maron, an attending Board-certified orthopedic surgeon,
provided a report in support of appellant’s application for disability retirement. Following the
May 2007 taser incident, he experienced low back pain. The November 28, 2007 motor vehicle
accident aggravated appellant’s condition. Dr. Maron also diagnosed major depression and posttraumatic stress disorder.
On August 10, 2008 Dr. Maron reviewed the medical history and provided findings on
physical examination. He noted that on May 10, 2007 appellant participated in an optional
training exercise in which he was shot with a taser in the back. Several weeks later appellant
developed chronic lumbar spine pain. He initially received chiropractic treatment. A
February 8, 2008 magnetic resonance imaging (MRI) scan of appellant’s cervical, thoracic and
lumbar spine was normal. Appellant’s symptoms included aching in the low and mid back and
he experienced urinary problems. On physical examination he had difficulty maintaining a
comfortable body posture. Appellant had a normal forward progression gait but leaned very
slightly to the right side. He could heel and toe walk and could touch his toes with slight
discomfort. Neck and lumbar range of motion was normal. The seated supine, decubitus and
prone examinations elicted slight pain at the bilateral paralumbar areas and sacroiliac areas.
There were no sciatic tension signs elicited and straight leg raising was normal. Dr. Maron
diagnosed dorsolumbar chronic strain pattern and dorsal and lumbar complex pain syndrome.
He theorized that the taser incident on May 10, 2007 caused a musculoskeletal reaction in the
soft tissues creating unusual vulnerability to musculoskeletal stresses. Dr. Maron stated that
taser injuries cause dysfunction, not objective changes on blood studies or contrast radiography.
Small muscle bundles contract upon stimulation by a taser voltage charge and necrose. This
1

Under OWCP file number xxxxxx994, the November 28, 2007 accident was accepted for neck and lumbar
sprains.

2

causes multiple small areas of myonecrosis which eventually become scars. Muscles which
cannot contract in an efficient and smooth fashion are painful.
By decision dated June 30, 2009, the Office denied modification of the May 28, 2008
decision.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.5
ANALYSIS
The Office accepted the first component of fact of injury, that appellant was shot in the
back with a taser during an optional training exercise on May 10, 2007. The second component
is whether he sustained a medical condition as a result of the incident.
2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

The record shows that appellant did not advise his instructor at the time of the May 10,
2007 taser incident that he was injured. Appellant did not file a claim regarding the incident
until 10 months later. He sought chiropractic treatment in August 2007 and indicated that he
developed neck, shoulder and back pain earlier that year due to long drives. Appellant did not
mention the May 10, 2007 taser incident.
Dr. Dengler noted that he treated appellant for a November 2007 motor vehicle accident.
No mention was made of the May 10, 2007 taser incident.
Dr. Maron did not examine appellant until June 2008, more than one year after the
May 10, 2007 taser incident. He advised that several weeks after the May 2007 taser incident, he
developed chronic lumbar spine pain. However, there is no contemporaneous medical evidence
describing a back condition on May 10, 2007 or several weeks later. A February 8, 2008 MRI
scan of appellant’s cervical, thoracic and lumbar spine was normal. His symptoms on
examination by Dr. Maron included aching in the low and mid back and urinary problems. On
physical examination appellant had difficulty maintaining a comfortable body posture but neck
and lumbar range of motion was normal. Different postures elicted slight pain at the bilateral
paralumbar areas and sacroiliac areas but there were no sciatic tension signs elicited and straight
leg raising was normal. Dr. Maron diagnosed dorsolumbar chronic strain pattern and dorsal and
lumbar complex pain syndrome. He theorized that the taser incident caused a musculoskeletal
reaction in the soft tissues that caused dysfunction, not objective changes on blood studies or
contrast radiography. However, Dr. Maron’s opinion is speculative. He did not provide a
definite diagnosis and a rationalized explanation as to how the May 10, 2007 taser incident
caused appellant’s back condition. Such a reasoned medical explanation is particularly
important in light of the fact that appellant did not file a claim for the May 10, 2007 incident
until March 2008 and did not see Dr. Maron until June 2008. Additionally, there was an
intervening incident, the November 28, 2007 motor vehicle accident. Considering the
circumstances, Dr. Maron’s reports are not sufficient to establish that appellant sustained a workrelated back injury on May 10, 2007.
The Board finds that the evidence is insufficient to establish that appellant sustained a
back injury on May 10, 2007 while in the performance of duty.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury on May 10,
2007 while in the performance of duty.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 30, 2009 and May 28, 2008 are affirmed.
Issued: September 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

